Exhibit 10.24

LOGO [g120877ex10_32.jpg]

SCHEDULE I

CHANGE OF CONTROL SEVERANCE PLAN PARTICIPANTS

Benefit Level - 3

 

   Baxter, Warner L.    Moehn, Michael       Cisel, Scott A.    Naslund, Charles
D.       Cole, Daniel F.    Nelson, Gregory L.       Heflin, Adam C.   
Sullivan, Steven R.       Lyons, Martin J.    Voss, Thomas R.       Mark,
Richard J.      

Benefit Level - 2

 

   Barnes, Lynn M.    Nelson, Craig D.       Birdsong, Jerre E.    Ogden, Stan
E.       Birk, Mark C.    Pate, Ron D.       Borkowski, Maureen A.    Power,
Joseph M.       Brawley, Mark    Reasoner, Cleveland O. *       DeGraw, Kevin   
Schepers, David J.       Diya, Fadi M.    Schukar, Shawn E.       Foss, Karen C.
   Serri, Andrew M.       Glaeser, Scott A.    Sobule, James A.       Heger,
Mary P. *    Steinke, Bruce A.       Iselin, Christopher A.    Wakeman, David N.
*       Kidwell, Stephen M.    Weisenborn, Dennis W.       Lindgren, Mark C.   
Wiseman, D. Scott *       Menne, Michael L.    Wood, Warren T. *       Mueller,
Michael G.      

 

* Not eligible for excise tax gross-up provisions

 

Approved by:  

/s/ Patrick T. Stokes

    Date:  

December 9, 2010

Patrick T. Stokes, Chairman, For the Human Resources Committee